Citation Nr: 0621688	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right total knee replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas that increased the evaluation of 
the veteran's right knee condition to 100 percent disabling 
under Diagnostic Code 5055, effective October 5, 2001, and 
then to 30 percent disabling, effective December 1, 2002, 
after the veteran underwent a right total knee replacement 
(this condition was formerly rated under Diagnostic Code 
5014-5261 as degenerative changes of the right knee).  The 
veteran perfected a timely appeal of this determination to 
the Board.  Here, the Board notes that the veteran is also 
service-connected for right knee instability, evaluated as 30 
percent disabling.  Only the issue of the evaluation of the 
veteran's total knee replacement is before the Board.  

Because a 30 percent evaluation is not the highest rating 
available for right total knee replacement, and since the 
veteran is presumed to seek the maximum available benefit for 
a disability, his claim for an increased rating remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his August 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the hearing 
for April 2006.  The veteran failed to appear for the hearing 
and, since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

The veteran's right total knee replacement is not productive 
of chronic residuals consisting of severe painful motion or 
weakness in the right knee, nonunion of the tibia or fibula 
with loose motion requiring brace, or limited extension.



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for right total knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a December 2003 letter 
to the veteran from the RO, which informed the veteran of the 
type of evidence necessary to establish entitlement to an 
increased rating for his service-connected right knee 
condition, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Specifically, by 
way of this letter, VA informed the veteran about the 
information and evidence that was still needed to support his 
claim for increase; informed the veteran about the 
information and evidence VA would seek to provide; informed 
the veteran about the information and evidence he was 
expected to provide; and requested that the veteran provide 
any information or evidence in his possession that pertained 
to the claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Board acknowledges that VCAA notice was only provided to 
the veteran after the initial decision in this case, rather 
than prior to the initial decision as typically required.  
However, in a case involving the timing of the VCAA notice, 
the veteran has a right to a VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 12, 119-120 (2004).  As noted, the letter was 
issued to the veteran in December 2003.  Thereafter, he was 
afforded an opportunity to respond.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In making this determination, it is well to observe that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements associated with 
disabilities found to be service connected including the 
assignment of a disability rating and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While VA did 
provide the veteran with notice of these latter two elements 
in a June 2006 letter, such notice was given after the 
transfer of the veteran's records to Board for appellate 
review, and thus calls into question the adequacy of such 
notice.  The Board however finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board 
concludes below, the preponderance is against the veteran's 
claims for increase.  Any questions as to the appropriate 
rating and effective to be assigned are therefore rendered 
moot.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, private and VA treatment records, multiple VA 
examinations in connection with the claim, and statements 
submitted by the veteran and his representative in support of 
his claim.

II.  Entitlement to an increased rating.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In this case, the veteran contends that his right total knee 
replacement should be evaluated higher than the minimum 30 
percent evaluation available for this condition under 
Diagnostic Code 5055.  Under Diagnostic Code 5055, knee 
replacement (prosthesis) automatically receives a minimum 
evaluation of 30 percent disabling.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the condition is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  A 60 percent evaluation will be awarded for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Finally, the Board notes 
that a 100 percent evaluation is warranted for one year 
following implantation of the prosthesis.  

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2005).  A noncompensable rating is warranted under 
Diagnostic Code 5261 for limitation of extension of the leg 
to 5 degrees.  A 10 percent rating is warranted for extension 
of the leg limited to 10 degrees.  A 20 percent rating is 
warranted for extension of the leg limited to 15 degrees.  A 
30 percent rating is warranted for extension of the leg 
limited to 20 degrees.  A 40 percent rating is warranted for 
extension of the leg limited to 30 degrees.  And a 50 percent 
rating is warranted for extension of the leg limited to 45 
degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is evaluated as 10 percent disabling where the 
condition is productive of slight knee or ankle disability.  
A 20 percent evaluation is warranted for moderate knee or 
ankle disability.  A 30 percent evaluation is warranted for 
malunion of the tibia or fibula with marked knee or ankle 
disability. And a maximum 40 percent evaluation is warranted 
where there is nonunion of the tibia or fibula with loose 
motion requiring brace.  

Finally, under Diagnostic Code 5256, a minimum 20 percent 
evaluation is awarded for ankle replacement (prosthesis).  
With intermediate degrees of residuals weakness, pain or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Code 5270 and 5271.  A 40 percent 
evaluation is warranted for chronic residuals consisting of 
severe painful motion or weakness.  And a 100 percent 
evaluation is give for one year following implantation of the 
prosthesis.

Under Diagnostic Codes 5270 and 5271, a maximum 20 percent 
evaluation is warranted for limitation of motion of the ankle 
or ankylosis of the subastragalar or tarsal joint.  

In this case, the record reflects that upon VA examination in 
December 2002, the examiner noted the veteran's history of 
right knee problems.  After his condition worsened over the 
years, the veteran underwent a right total knee replacement 
in October 2001.  The veteran reported that his condition 
improved after the procedure, but that he continued to 
experience discomfort in the right knee, particularly with 
prolonged standing, walking and bending of the knee. The 
veteran also indicated occasional swelling of the knee.  The 
veteran stated that uses Tylenol for discomfort, and rests 
the right knee.  The examiner, when asked to estimate 
additional limitation of motion or functional impairment 
during flare-up stated that he was unable to estimate this.  
He also noted that the veteran does not use crutches, braces, 
canes, corrective shoes or the like.  No episodes of 
dislocation or recurrent subluxation were indicated and no 
inflammatory arthritis or constitution symptoms were noted.  
The veteran indicated that he was able to continue his 
present job, but had some limitation of motion of the knee, 
which was limited to 90 degrees flexion.  The examiner 
indicated that there was no evidence of additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  The examiner did, however, note 
guarding of the right knee on flexion of 90 degrees.  There 
was no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  Gait, 
posture, and balance were normal.  The veteran was diagnosed 
with status post right total knee replacement, October 2001.  

The veteran was again examined by VA in June 2003.  The 
veteran complained of mild ache during resting conditions 
with flare-ups and limping upon walking long distances.  No 
locking, giving way or swelling was indicated.  The examiner 
indicated no additional limitation of motion or functional 
impairment during flare-up and the veteran did not use 
crutches, brace, cane, corrective shoes, or the like.  In 
addition, no episodes of dislocation or recurrent subluxation 
were indicated and no inflammatory arthritis was noted.  The 
examiner noted that the veteran's job requires a lot of 
walking which progressively, through the day, brings pain to 
the right knee area. Otherwise daily activities were not 
precluded.  Range of motion of the right knee was indicated 
to be 90 degrees flexion with discomfort at the end.  The 
examiner noted no additional joint function limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups.  And, with the exception of 
discomfort at the end of flexion, the examiner indicated no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat abnormal 
movement or guarding.  The veteran was diagnosed with 
satisfactory right total knee replacement with some residual 
pain.  

Based on the evidence described above, the Board finds that a 
rating in excess of 30 percent for right total knee 
replacement is not warranted.  Neither VA examiner noted 
symptoms consistent with chronic residuals consisting of 
severe painful motion or weakness in the right knee, and 
there is no indication that there is nonunion of the tibia or 
fibula with loose motion requiring brace.  And, while both 
examiner noted flexion limited to 90 degrees, neither 
examiner found limited extension.  Finally, neither examiner 
indicated additional joint function limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

Finally, the clinical presentation of the veteran's right 
total knee replacement is neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  
Due to the nature of the veteran's right knee disability, 
interference with his employment is foreseeable.  However, 
the record evidence does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
or marked interference with employment beyond that 
contemplated in the assigned evaluation.  Thus, the record 
does not present an exceptional case where the ratings 
currently assigned are found to be inadequate.  See Moyer v. 
Derwinski, 1 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1994) (the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).


ORDER

An evaluation in excess of 30 percent for right total knee 
replacement is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


